Citation Nr: 0633759	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-37 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter
ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  He was a prisoner of war of the German 
government for over four months during this time.  He died in 
May 1981, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In July 2006, the appellant and her daughter appeared at the 
Nashville RO and testified before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.

In the June 2003 rating decision, the December 2003 statement 
of the case, and the June 2005 and September 2005 
supplemental statements of the case, the issue involving the 
cause of the veteran's death appears to have been adjudicated 
as simply a claim for service connection.  The requirement of 
presenting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal despite the RO's action.  Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  The issue on appeal, 
therefore, remains whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  




FINDINGS OF FACT

1.  In July 1981, the RO notified the appellant by letter 
that it had denied entitlement to dependency and indemnity 
compensation for the cause of the veteran's death.  The 
appellant did not appeal this decision.

2.  Evidence presented since the July 1981 RO decision was 
either previously submitted, does not relate to an 
unestablished fact necessary to substantiate the appellant's 
headache claim, or raises no reasonable possibility of 
substantiating this claim.

3.  At the time of the veteran's death, service connection 
was in effect for a duodenal ulcer, rated at 20 percent, and 
a psychoneurological disorder, rated as noncompensable.  

4.  A service-connected disability did not cause or 
contribute to cause the veteran's death.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 has not been met.  38 U.S.C.A. § 3500, 
et seq.; 38 C.F.R. §§ 3.807 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, it is noted that, under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
Amendments to 38 C.F.R. § 3.156(a), relating to the 
definition of new and material evidence, and to 38 C.F.R. § 
3.159, pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
regulations are applicable in this case because the 
appellant's claim to reopen was received in January 2003.

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R.   § 3.159(b) of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  These notice requirements apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, in February 2003, the appellant was sent a letter 
informing her of the evidence necessary to establish 
entitlement to service connection for the cause of the 
veteran's death, what evidence the RO would obtain, and what 
evidence the appellant was expected to obtain.  This letter 
described the three elements required to establish 
entitlement to service connection for the cause of the 
veteran's death and discussed the types of evidence that are 
often submitted to establish each individual element.  This 
letter also informed the appellant of the evidence and 
information required to reopen a new and material evidence 
claim and defined what qualifies as "new" and "material" 
evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The appellant was sent another letter in March 2006 to cure 
any deficiencies of the February 2003 letter.  In addition to 
reiterating the requirements mentioned above, the March 2006 
letter expressly told the appellant to submit any evidence in 
her possession that pertains to her claim.  It informed her 
that her previous claim had been denied because she had not 
shown that the veteran had died from a service-connected 
injury or disease.  It also notified the appellant of how VA 
determines a disability rating and an effective date.  

Even though fully, adequate notice was not provided prior to 
the first RO adjudication of the claim in February 2003, the 
appellant has not been prejudiced thereby.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  She has submitted medical 
records and personal statements in support of her claim, and 
she has requested that the government obtain certain records 
on her behalf.  In April 2006, in response to the March 2006 
letter, the appellant submitted a signed statement indicating 
that she had no other evidence to give to VA to substantiate 
her claim.  The Board thus finds the duty to notify has been 
satisfied, and there is no reason in further delaying the 
adjudication of the claim decided herein.  See id.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA's duty to assist the appellant in 
the development of a new and material evidence claim is not 
triggered unless and until the claim is reopened.  See 38 
U.S.C.A. § 5103A.  In any event, medical records have been 
obtained from every source identified by the appellant and 
are associated with the claims folder, and the appellant was 
afforded a travel board hearing in July 2006.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the cause of death issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
appellant with this claim.

Finally, the Board notes that the appellant was not given 
VCAA notice with respect to the issue of entitlement to 
Dependents' Educational Assistance.  Eligibility for such 
benefit is based on application of the law rather than an 
evaluation of evidence.  When a claim involves the purely 
legal question of entitlement to benefits under VA law and 
regulations, the VCAA does not apply.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error "[w]here 
the facts averred by a claimant cannot conceivably result in 
any disposition of the appeal other than affirmance of the 
Board decision").  

New and Material Evidence for the Cause of the Veteran's 
Death

The veteran died from carcinoma of the lung in May 1981.  In 
June 1981, the appellant filed an Application for Dependency 
and Indemnity Compensation or Death Pension by Widow/er or 
Child.  In July 1981, the RO notified the appellant that she 
had been denied dependency and indemnity compensation based 
on the determination that the veteran's death was not related 
to a service-connected disease or injury.  The appellant was 
also notified of her appellate rights but did not appeal this 
decision.  Therefore, this decision is final.  38 U.S.C.A. § 
7105(a); 38 C.F.R. §§ 20.302, 20.1103.  The appellant sought 
to reopen this claim in January 2003.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Evidence is presumed credible for 
the purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  New and material evidence must also be 
probative of the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

According to the June 2005 supplemental statement of the 
case, the appellant's service connection claim was denied in 
July 1981 because the recorded cause of death was shown to be 
lung cancer, which is not related to his active military 
service.  Therefore, in order to reopen her claim, the 
appellant must submit evidence demonstrating that either (1) 
the veteran's lung cancer can be connected to his military 
service, or (2) the veteran's death can be etiologically 
related to another disability that is or can be connected to 
service.  

Since the July 1981 denial, the appellant has submitted no 
evidence that is new and material to her claim of entitlement 
to service connection for the cause of the veteran's death.  
A buddy statement from a fellow serviceman submitted in July 
2003 is neither new, as the same serviceman had written a 
similar statement that was submitted in December 1957 in 
connection with a separate claim.  This statement is not 
material in that it is not evidence of a connection between 
the veteran's lung cancer and his military service.  Nor does 
it offer evidence of an in-service disease or injury that is 
alleged to have contributed to the veteran's death.  

The appellant has also submitted statements written by the 
veteran himself describing his experience as a prisoner of 
war during World War II.  This evidence is new in that the 
veteran's own account of his in-service experiences had not 
previously been submitted for VA consideration.  Like the 
buddy statement, however, this evidence is not material to 
the issue at hand, as it does not support a connection 
between the veteran's service and his lung cancer.  It also 
does not suggest that the veteran incurred a disease or 
injury while in service that may have contributed to his 
death.  

Also on file are VA medical center records from 1981, the 
year of the veteran's death.  These records are new in that 
they were not contained in the claims file at the time of the 
July 1981 denial.  However, they provide no evidence that a 
condition other than lung cancer contributed to the veteran's 
death.  In addition, they do not suggest that the veteran's 
lung cancer may be linked to his military service.  Nor do 
these records include new evidence demonstrating that the 
veteran manifested signs of lung cancer to a compensable 
degree within one year of separation from service.  See 
38 C.F.R. § 3.309(c).  Therefore, these medical records 
cannot be considered material.   

Finally, the testimony of the appellant and her daughter, 
while new, is not material to demonstrating that the 
veteran's death may be attributed to a cause in addition to 
the carcinoma of the lung listed on his death certificate.  
During the hearing, both the appellant and her daughter 
testified that the veteran may have had a stroke on the night 
he died.  In addition, the appellant's representative argued 
the veteran's service-connected duodenal ulcer or 
psychoneurosis may have affected his overall health and 
contributed to his death.  Without competent evidence to 
support these assertions, however, the Board cannot cite this 
testimony as justification for reopening the appellant's 
claim.

As mentioned above, evidence will be considered credible 
unless the person providing such evidence is not deemed 
competent to do so.  To be considered competent to diagnose a 
disability or to testify as to the cause of a current 
disability, an individual must possess the education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As lay people, the appellant and her 
daughter are only competent to describe the veteran's 
symptoms.  Id.  Therefore, while the Board can accept the 
daughter's observation that the veteran's speech became 
slurred and was unable to talk right before he died, it 
cannot accept her assertion that the veteran may have had a 
stroke without supporting evidence from a medical 
professional.  The medical records do not indicate that the 
veteran may have had a stroke before he died, nor have the 
appellant or her daughter alleged the existence of unobtained 
medical records that demonstrate the veteran had suffered a 
stroke (if such was the case this would be significant as 
presumptive service connection for a stroke is available to 
former prisoners of war, see 38 C.F.R. § 3.309(c)).  
Likewise, a lack of medical expertise and the absence of 
supporting expert testimony means that the Board cannot 
accept hearing testimony suggesting that the veteran's ulcer 
or psychoneurosis may have worn him down and ultimately 
contributed to his death.  

The Board has also considered hearing testimony with the 
possibility of linking the veteran's military service to his 
lung cancer.  According to her testimony, the appellant 
observed that the veteran often reached for a cigarette 
whenever he was nervous, suggesting that the veteran's 
nervous condition may have caused him to smoke and led to his 
lung cancer.  The appellant's status as a lay person does not 
render her incompetent to state her observation that the 
veteran often smoked when he appeared nervous.  Her lay 
person status does, however, make her incompetent to testify 
that the veteran's service-connected psychoneurosis led to an 
addiction to cigarettes.  More importantly, there is nothing 
to suggest that a nicotine addiction resulted from inservice 
smoking, which in turn ultimately led to the cause of the 
veteran's death.  Because the competent evidence of record 
does not suggest such a connection, this theory must be 
rejected.  

In sum, the evidentiary record is not material.  It does not 
bear directly and substantially upon the specific matter 
under consideration, i.e., whether the veteran's death can be 
attributed to a disease or injury suffered in service, and 
thus is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

The Board is sympathetic to the appellant's claim, and 
appreciates the testimony presented by both her daughter.  
The bottom line, however, is that the additional evidence 
does not constitute new and material evidence sufficient to 
reopen the appellant's claim of service connection for the 
cause of the veteran's death.

Dependents' Educational Assistance

The appellant has also raised the issue of entitlement to 
Dependents' Education Assistance benefits under 38 U.S.C.A. 
Chapter 35.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Because the Board has denied 
service connection for the cause of the veteran's death, and 
since the record reflects that the veteran was not evaluated 
as having disability total and permanent in nature as a 
result of service connected disability at the time of his 
death, any child or surviving spouse of the veteran is not 
eligible for such benefits, and entitlement to Dependents' 
Educational Assistance Benefits is not warranted as a matter 
of law.  38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.


ORDER

Because new and material evidence has not been received, the 
appeal to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.

Entitlement to Dependents' Educational Assistance under the 
provisions of 38 U.S.C. Chapter 35 is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' 
Appeals 





 Department of Veterans Affairs


